











FIRST AMENDMENT TO AMENDED AND RESTATED

REVOLVING CREDIT AGREEMENT







THIS FIRST AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT (this
“Amendment”), is made and entered into as of December 16, 2005, by and among
DOLLAR GENERAL CORPORATION, a Tennessee corporation (the “Borrower”), the
several banks and other financial institutions from time to time party hereto
(collectively, the “Lenders”), SUNTRUST BANK, in its capacities as Issuing Bank
(the “Issuing Bank”) and Administrative Agent (the “Administrative Agent”) for
the Lenders, KEYBANK NATIONAL ASSOCIATION and BANK OF AMERICA, N.A., as
Co-Syndication Agents for the Lenders (the “Syndication Agents”), and U.S. BANK
NATIONAL ASSOCIATION and AMSOUTH BANK, as Co-Documentation Agents for the
Lenders (the “Co-Documentation Agents”).




W I T N E S S E T H:




WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to
that certain Amended and Restated Revolving Credit Agreement, dated as of June
30, 2004 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”; capitalized terms used herein and not otherwise
defined shall have the meanings assigned to such terms in the Credit Agreement),
pursuant to which the Lenders have made certain financial accommodations
available to the Borrower;

WHEREAS, the Borrower has requested that the Lenders amend certain provisions of
the Credit Agreement and subject to the terms and conditions hereof, the Lenders
are willing to do so;

NOW, THEREFORE, for good and valuable consideration, the sufficiency and receipt
of all of which are acknowledged, the Borrower, the Lenders and the
Administrative Agent agree as follows:




1.

Amendments.  

(A)  Section 1.1 of the Credit Agreement is hereby amended by adding the
following new definitions in the appropriate alphabetical order:

“DGI” shall mean Dollar General Investment, Inc., a Delaware corporation that is
a direct wholly owned Subsidiary of the Borrower, together with its successors
and permitted assigns.

“DGI Loans” shall mean, collectively, the intercompany loans made by DGI to
certain Subsidiaries of the Borrower not to exceed an aggregate principal amount
of $325,000,000.





--------------------------------------------------------------------------------

(B)  The definition of “Permitted Encumbrances” in Section 1.1 of the Credit
Agreement is hereby amended by:

(1)

inserting “and utility deposits made in the ordinary course of business” before
the “;” at the end of clause (iii); and

(2)

adding the following new clause (vii) to the end thereof:

“(vii) Liens arising in the ordinary course of business for cash equivalents and
investment securities in depository, investment and trust accounts, including
rights of set-off, security interests and pledges;”

(C)  The definition of “Permitted Investments” in Section 1.1 of the Credit
Agreement is hereby amended by:

(1)

replacing clauses (v) and (vi) with the following new clause (v):

“(v) money market deposit accounts and money market mutual funds or similar
funds which have the highest rating from a nationally recognized statistical
rating organization; and”; and

(2)

re-numbering clause (vii) to clause (vi).

(D)  Section 7.2 of the Credit Agreement is hereby amended by

(1)

deleting clause (i) in the proviso of clause (f) thereof;

(2)

deleting the “.” at the end of clause (f) thereof and adding thereto “;”; and

(3)

adding the following new clauses (g) and (h) to the end  thereof:

“(g)  Liens in favor of DGI with respect to the DGI Loans; and

(h) Liens which secure obligations owing to any Persons other than the Borrower
or the Guarantors not to exceed $25,000,000 in the aggregate at any time.”

(E)  Sections 2.3(x) and (y) and 2.5(a) are hereby amended by replacing each
occurrence of “12:00 noon” with “1:00 p.m.”

2.

Conditions to Effectiveness of this Amendment.  Notwithstanding any other
provision of this Amendment and without affecting in any manner the rights of
the Lenders hereunder, it is understood and agreed that this Amendment shall not
become effective, and the Borrower shall have no rights under this Amendment,
until the Administrative Agent shall have received (i) reimbursement or payment
of its costs and expenses incurred in connection with this Amendment or the
Credit Agreement (including reasonable fees, charges and disbursements of





--------------------------------------------------------------------------------

King & Spalding LLP, counsel to the Administrative Agent), and (ii) executed
counterparts to this Amendment from the Borrower, each of the Guarantors and the
Required Lenders.




3.

Representations and Warranties.  To induce the Lenders and the Administrative
Agent to enter into this Amendment, each Loan Party hereby represents and
warrants to the Lenders and the Agent that:




(a)

The execution, delivery and performance by such Loan Party of this Amendment (i)
are within such Loan Party’s power and authority; (ii) have been duly authorized
by all necessary corporate and shareholder action; (iii) are not in
contravention of any provision of such Loan Party’s certificate of incorporation
or bylaws or other organizational documents; (iv) do not violate any law or
regulation, or any order or decree of any Governmental Authority; (v) do not
conflict with or result in the breach or termination of, constitute a default
under or accelerate any performance required by, any indenture, mortgage, deed
of trust, lease, agreement or other instrument to which such Loan Party or any
of its Subsidiaries is a party or by which such Loan Party or any such
Subsidiary or any of their respective property is bound; (vi) do not result in
the creation or imposition of any Lien upon any of the property of such Loan
Party or any of its Subsidiaries; and (vii) do not require the consent or
approval of any Governmental Authority or any other person;




(b)

This Amendment has been duly executed and delivered for the benefit of or on
behalf of each Loan Party and constitutes a legal, valid and binding obligation
of each Loan Party, enforceable against such Loan Party in accordance with its
terms except as the enforceability hereof may be limited by bankruptcy,
insolvency, reorganization, moratorium and other laws affecting creditors’
rights and remedies in general; and




(c)

After giving effect to this Amendment, the representations and warranties
contained in the Credit Agreement and the other Loan Documents are true and
correct in all material respects, and no Default or Event of Default has
occurred and is continuing as of the date hereof.




4.

Reaffirmations and Acknowledgments.  

Each Guarantor acknowledges and agrees to the terms of this Amendment and
jointly and severally ratifies and confirms the terms of the Guaranty Agreement
with respect to the indebtedness now or hereafter outstanding under the Credit
Agreement as amended hereby and all promissory notes issued thereunder. Each
Guarantor acknowledges that, notwithstanding anything to the contrary contained
herein or in any other document evidencing any indebtedness of the Borrower to
the Lenders or any other obligation of the Borrower, or any actions now or
hereafter taken by the Lenders with respect to any obligation of the Borrower,
the Guaranty Agreement (i) is and shall continue to be a primary obligation of
the Guarantors, (ii) is and shall continue to be an absolute, unconditional,
joint and several, continuing and irrevocable guaranty of payment, and (iii) is
and shall continue to be in full force and effect in accordance with its terms.
 Nothing contained herein to the contrary shall release, discharge, modify,
change or affect the original liability of the Guarantors under the Guaranty
Agreement.  











--------------------------------------------------------------------------------

5.

Effect of Amendment.  Except as set forth expressly herein, all terms of the
Credit Agreement, as amended hereby, and the other Loan Documents shall be and
remain in full force and effect and shall constitute the legal, valid, binding
and enforceable obligations of the Borrower to the Lenders and the
Administrative Agent.  The execution, delivery and effectiveness of this
Amendment shall not, except as expressly provided herein, operate as a waiver of
any right, power or remedy of the Lenders under the Credit Agreement, nor
constitute a waiver of any provision of the Credit Agreement.  This Amendment
shall constitute a Loan Document for all purposes of the Credit Agreement.




6.

Governing Law.   This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of Georgia and all applicable
federal laws of the United States of America.




7.

No Novation.  This Amendment is not intended by the parties to be, and shall not
be construed to be, a novation of the Credit Agreement or an accord and
satisfaction in regard thereto.




8.

Costs and Expenses.  The Borrower agrees to pay on demand all costs and expenses
of the Administrative Agent in connection with the preparation, execution and
delivery of this Amendment, including, without limitation, the reasonable fees
and out-of-pocket expenses of outside counsel for the Administrative Agent with
respect thereto.




9.

Counterparts.  This Amendment may be executed by one or more of the parties
hereto in any number of separate counterparts, each of which shall be deemed an
original and all of which, taken together, shall be deemed to constitute one and
the same instrument.  Delivery of an executed counterpart of this Amendment by
facsimile transmission or by electronic mail in pdf form shall be as effective
as delivery of a manually executed counterpart hereof.




10.

Binding Nature.  This Amendment shall be binding upon and inure to the benefit
of the parties hereto, their respective successors, successors-in-titles, and
assigns.




11.

Entire Understanding.  This Amendment sets forth the entire understanding of the
parties with respect to the matters set forth herein, and shall supersede any
prior negotiations or agreements, whether written or oral, with respect thereto.




[Signature Pages To Follow]





--------------------------------------------------------------------------------













IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.




BORROWER:




DOLLAR GENERAL CORPORATION







 

By:

/s/ Wade Smith

  

Name:

Wade Smith

  

Title:

Treasurer







GUARANTORS:






DOLGENCORP, INC.



(a Kentucky corporation)







 

By:

/s/ Wade Smith

  

Name:

Wade Smith

  

Title:

Treasurer











[SIGNATURE PAGE TO FIRST AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT
AGREEMENT]




--------------------------------------------------------------------------------




DOLGENCORP OF NEW YORK, INC.

(a Kentucky corporation)







 

By:

/s/ Wade Smith

  

Name:

Wade Smith

  

Title:

Treasurer









DOLGENCORP OF TEXAS, INC.



(a Kentucky corporation)







 

By:

/s/ Wade Smith

  

Name:

Wade Smith

  

Title:

Treasurer









DG LOGISTICS, LLC



(a Tennessee limited liability company)






By:  DG Transportation, Inc., Sole Member









 

By:

/s/ Wade Smith

  

Name:

Wade Smith

  

Title:

Treasurer





[SIGNATURE PAGE TO FIRST AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT
AGREEMENT]




--------------------------------------------------------------------------------

DOLLAR GENERAL INVESTMENT, INC.

(a Delaware corporation)







 

By:

/s/ Wade Smith

  

Name:

Wade Smith

  

Title:

Treasurer







DGC PROPERTIES LLC

(a Delaware limited liability company)






By:  Dolgencorp., Inc., Sole Member









 

By:

/s/ Wade Smith

  

Name:

Wade Smith

  

Title:

Treasurer







DOLLAR GENERAL PARTNERS

(a Kentucky general partnership)






By:  Dollar General Corporation, General Partner









 

By:

/s/ Wade Smith

  

Name:

Wade Smith

  

Title:

Treasurer




By:  Dollar General Merchandising, Inc.,

General Partner







 

By:

/s/ Wade Smith

  

Name:

Wade Smith

  

Title:

Treasurer





[SIGNATURE PAGE TO FIRST AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT
AGREEMENT]




--------------------------------------------------------------------------------






DG PROMOTIONS, INC.



(a Tennessee corporation)







 

By:

/s/ Wade Smith

  

Name:

Wade Smith

  

Title:

Treasurer








[SIGNATURE PAGE TO FIRST AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT
AGREEMENT]




--------------------------------------------------------------------------------




DGC PROPERTIES OF KENTUCKY LLC

(a Delaware limited liability company)




By:  Dollar General Partners, a Kentucky

Partnership, Sole Member




By:

Dollar General Corporation, General Partner







 

By:

/s/ Wade Smith

  

Name:

Wade Smith

  

Title:

Treasurer




By:

Dollar General Merchandising, Inc., General Partner







 

By:

/s/ Wade Smith

  

Name:

Wade Smith

  

Title:

Treasurer







DOLLAR GENERAL MERCHANDISING, INC.,







 

By:

/s/ Wade Smith

  

Name:

Wade Smith

  

Title:

Treasurer







ASHLEY RIVER INSURANCE

COMPANY, INC.




 

By:

/s/ Wade Smith

  

Name:

Wade Smith

  

Title:

Treasurer







DG TRANSPORTATION, INC.







 

By:

/s/ Wade Smith

  

Name:

Wade Smith

  

Title:

Treasurer








[SIGNATURE PAGE TO FIRST AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT
AGREEMENT]




--------------------------------------------------------------------------------




DG RETAIL, LLC




By:

Dollar General Corporation, its

Managing Member







 

By:

/s/ Wade Smith

  

Name:

Wade Smith

  

Title:

Treasurer





[SIGNATURE PAGE TO FIRST AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT
AGREEMENT]




--------------------------------------------------------------------------------

LENDERS:




SUNTRUST BANK,

as Administrative Agent, as Issuing Bank, as

Swingline Lender, and as a Lender







 

By:

/s/ Anson M. Lewis

  

Name:

Anson M. Lewis

  

Title:

Vice President







BANK OF AMERICA, N.A.,

as Co-Syndication Agent and as a Lender

  











 

By:

/s/ John Pocalyko

  

Name:

John Pocalyko

  

Title:

Senior Vice President










AMSOUTH BANK, as Co-Documentation

Agent and as a Lender







 

By:

/s/ Monty R. Trimble

  

Name:

Monty R. Trimble

  

Title:

Senior Vice President










KEYBANK NATIONAL ASSOCIATION,

as Co-Syndication Agent and as a Lender







 

By:

/s/ Marianne T. Meil

  

Name:

Marianne T. Meil

  

Title:

Vice President

















[SIGNATURE PAGE TO FIRST AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT
AGREEMENT]




--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION,

as Co-Documentation Agent and as a Lender







 

By:

/s/ Michael P. Dickman

  

Name:

Michael P. Dickman

  

Title:

Vice President

:




HUNTINGTON NATIONAL BANK.,

as a Lender







 

By:

/s/ Steven P. Clemens

  

Name:

Steven P. Clemens

  

Title:

Vice President







FIFTH THIRD BANK, N.A.

(TENNESSEE), as a Lender







 

By:

/s/ David J. Hicks

  

Name:

David J. Hicks

  

Title:

Vice President







UNION PLANTERS BANK, N.A.,

as a Lender







 

By:

/s/ Carol S. Geraghty

  

Name:

Carol S. Geraghty

  

Title:

Vice President







NATIONAL CITY BANK, as a Lender







 

By:

/s/ Michael J. Durbin

  

Name:

Michael J. Durbin

  

Title:

Senior Vice President








[SIGNATURE PAGE TO FIRST AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT
AGREEMENT]




--------------------------------------------------------------------------------

BRANCH BANKING & TRUST CO., as a

Lender







 

By:

/s/ R. Andrew Beam

  

Name:

R. Andrew Beam

  

Title:

Senior Vice President










LASALLE BANK NATIONAL

ASSOCIATION, as a Lender







 

By:

/s/ Mark Mital

  

Name:

Mark Mital

  

Title:

First Vice President




















[SIGNATURE PAGE TO FIRST AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT
AGREEMENT]


